Title: To Benjamin Franklin from Jonathan Williams, Jr., 7 April 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes April 7. 1779
You some time since advised me not to meddle in the Affairs of Prisoners, and I have endeavoured to follow your Advice because in fact not being the agent it does not belong to me.—
I cannot however as a private Man help feeling for Distresses I see, and as a private Man I am always willing to contribute my Share, but it is impossible to bear all without at once ruining myself.
The Flagg is arrived with 97 americans of which twelve are officers.— The agent has informed them that those who will enter on board the alliance will receive a Guinea Bounty & 20 Sols per day for Board, & that if they do not like these Terms they must shift for themselves. This for Seamen is no doubt proper, except the Board, for I never could board a Sailor under 40. Sols per day in this Place, and the Board encreased to what is realy necessary ought to answer till Capt Landais Capt Jones or somebody else employs them. But Officers certainly deserve some Distinction, especialy those who came forward so early in the War, as to have suffered two Years hard Imprisonment.—When I fitted out the Dean I offered every Man who came from Prison a Passage in her according to his Station, which they willingly accepted, & voluntarily, in Turn offered to assist all in their Power to the Defence & Welfare of the Ship;—I in this Manner procured for that Ship a number of resolute experienced men, who were worth at least double the Number of common Sailors, and the difference between their messing with the under officers & their messing with foremost Men does not form an Object equal to the Difference in their use in Case of action.— This is what I wish to be done as to the twelve officers in Question, and indeed any others also may arrive in similar Circumstances.— They have not a Sol in their Pockets, they eat their Dinners now on Credit, and their Board is at 4 Livres per day.— I therefore in their Behalf request you to order the agent to give them that daily allowance, something to buy Sea Cloathes, and to put them on board the alliance as soon as she arrives on the Terms mentioned. If the Subsistence of Prisoners cannot be allowed as a public Expense, & a Subscription is opened to raise a Fund for the Purpose, I will subscribe 20 Louis and add on future occasions as Necessity may require, and my Circumstances permitt. I hope Sir I shall not offend you by taking these Peoples part,—I am actuated by motives of humanity only, for were the Case my own I should think it hard to be turned ashore in a Strange Country without help, or to be obliged to live on half a Sailors Board wages and be turned among People where I might catch the Itch & be covered with Vermin. I have desired these People to write their own Case, in a Memorial which I enclose.— I also enclose a Letter from Capt Johnsons Mate Henry Lawrence with a List of Men who have engaged in the British Service & a List of those who remain in Prison; and another Letter from John Chester master Carpenter to the Same Vessell, to which I will make such answers per return of the Flag as you may think proper.— I request an answer to this Letter as soon as possible and I also again request that you will not be offended at my taking up this Matter (which I indeed endeavoured to avoid) but that you will attribute it to the Proper Motive & believe me to be with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J
 
Addressed: The Hon. Doctor Franklin
Notation: Jona Williams. ap 7. 79.
